DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Note that species claim 17 and system claim 20, which is a combination claim including the subcombination of the catalyst of claim1, have also been rejoined.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office actions mailed on January 6, 2020 and June 18, 2020 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder on May 2, 2022.  
Note that the amendments to claims 7 and 8 were not discussed during the interview.  
Claim 7, written to depend from claim 6, is otherwise identical in scope to claim 6.  The duplicate claim has been canceled.  
Claim 8, previously depending from claim 7, has been amended to depend from claim 6.  

The application has been amended as follows: 
Line 6 of claim 1 is amended as follows: —surface of the alumina; and
Claims 2, 4, and 7 are canceled.  
Line 1 of claim 8 is amended as follows: —The catalyst of claim 6, wherein the molybdenum and/or cobalt is present in —.  
Line 1 of claim 10 is amended as follows: —The catalyst of claim 1, wherein the carbon nanofibers 

Allowable Subject Matter
Claims 1, 3, 5, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Chang et al (CN 109420507) is considered to be the closest related prior art.  Chang teaches an alumina supported hydrodesulfurization catalyst comprising molybdenum at 2-14 wt% and cobalt at 1-5 wt% (title and abstract).  Chang further teaches that the carrier may include boron as an auxiliary agent to improve performance (page 6/13, 5th full par.).  
However, the prior art fails to teach or suggest the additional use of carbon nanofibers dispersed on the surface of the alumina.  As such, the claimed invention, as currently amended, is considered to be allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732